FILE COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                                (512)463-1312




                                     Monday, March 16,2015

Mr. Russell G. Thornton                            Ms. Marisa M. Schouten
Thiebaud Remington Thornton Bailey LLP             Martin Walker, P.C.
Two Energy Square                                  The Arcadia Theater
4849 Greenville Avenue, Suite 1150                 121 N. Spring Avenue
Dallas, TX 75206                                   Tyler, TX 75702-
* DELIVERED VIA E-MAIL *                             DEUvTfM^f^^ffiP^        APPEALS
                                                         1?th Court of Appeals District
RE:     Case Number: 14-0333
        Court of Appeals Number: 12-13-00107-CV
       Trial Court Number: 12-0060

                                                                               TEXAS
Style: LOUISA D. REDDIC                                        CATHY S. LUSK,
       EAST TEXAS MEDICAL CENTER REGIONAL HEALTH CARE SYSTEM,
       INDIVIDUALLY AND D/B/A EAST TEXAS MEDICAL CENTER-CROCKETT, INC.

Dear Counsel:


       Today the Supreme Court of Texas granted the Motion for Extension of Time to File
Petitioner's Brief on the Merits in the above-referenced case. Petitioner's brief is due to be filed

in this office April 29, 2015.      Respondent's brief on the merits is due May 19, 2015.
Petitioner's reply brief is due June 3, 2015. FURTHER REQUESTS FOR EXTENSIONS
OF TIME FOR THIS FILING WILL BE DISFAVORED.

       PLEASE NOTE pursuant to Tex. R. App. P. 9.2(c)(2) all documents (except documents
submitted under seal) must be e-filed through eFileTexas.gov. You may file up to midnight on
the due date.

       Persons not represented by an attorney may e-file documents, but e-filing is not required.
If you are not an attorney you may file using the traditional paper filing method. An original and
one copy are required for all paper filings with the Texas Supreme Court. The original is
required to be bound; the copy may be unbound so that it may be scanned by the Court. The
paper copy must comply with Texas Rules of Appellate Procedure 9. For more details, see the
Court's Order Requiring Electronic Documents in the Supreme Court of Texas at
                                                                                     FILE COPY




                        THE SUPREME COURT OF TEXAS
                        Post Office Box 12248
                        Austin, Texas 78711
                                                                            (512) 463-1312




http://www.txcourts.gov/All_Archived_Dociimerits/SupreineCourt/AdininistrativeOrde.rs/miscdo
cket/13/13916500.pdf.

       Please note all notices or communication about this case will be sent by email in lieu of
mailing paper documents. (See Tex. R. App. P. 9.2(c)(7)).
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Kenneth Bier, Deputy Clerk

cc:     Ms. Carolyn Rains
        Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)